NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JONATHAN MICHAEL PLOOF,                         No. 16-15239

                Plaintiff-Appellant,            D.C. No. 2:13-cv-00946-DGC

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Director of the
Arizona Department of Corrections; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Arizona state prisoner Jonathan Michael Ploof appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We may affirm on any basis supported by the record. Enlow v. Salem-

Keizer Yellow Cab Co., 389 F.3d 802, 811 (9th Cir. 2004). We affirm.

      Summary judgment on Ploof’s deliberate indifference claim was proper

because Ploof failed to raise a genuine dispute of material fact as to whether delays

in receiving treatment and medication caused further injury to his heart condition

and could be attributed to defendants’ alleged failure to implement policies to

ensure the timely provision of health care services. See Hallett v. Morgan, 296

F.3d 732, 746 (9th Cir. 2002) (a prisoner alleging that the delay of medical

treatment evinces deliberate indifference to a serious medical need must show that

the delay led to further injury); Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)

(“Supervisory liability exists . . . if supervisory officials implement a policy so

deficient that the policy itself is a repudiation of constitutional rights and is the

moving force of the constitutional violation.” (citation and internal quotation marks

omitted)).

      To the extent that Ploof alleged that the failure to provide him with a cardiac

diet evinces deliberate indifference to his heart condition, the district court

properly granted summary judgment because Ploof failed to raise a genuine dispute

of material fact as to whether Ploof’s diet was inadequate or the result of any

policy or practice implemented by defendants. See Mendiola–Martinez v. Arpaio,

836 F.3d 1239, 1259 (9th Cir. 2016) (“The Eighth Amendment requires only that


                                            2                                     16-15239
prisoners receive food that is adequate to maintain health.” (citation and internal

quotation marks omitted)); Hansen, 885 F.2d at 646.

      The district court did not abuse its discretion in denying Ploof’s motion to

continue summary judgment and request for additional time to conduct discovery

because Ploof did not “show[] by affidavit or declaration” that he was unable to

“present facts essential to justify” his opposition to defendants’ motion for

summary judgment. Fed. R. Civ. P. 56(d); see also Tatum v. City & County of San

Francisco, 441 F.3d 1090, 1100 (9th Cir. 2006) (setting forth standard of review

and explaining that the party seeking a continuance must identify the “specific

facts that further discovery would reveal, and explain why those facts would

preclude summary judgment”).

      We reject as without merit Ploof’s contention that the district court erred in

declining to consider Ploof’s incorporation by reference of entire documents in his

opposition to summary judgment.

      AFFIRMED.




                                          3                                     16-15239